Citation Nr: 1030759
Decision Date: 08/17/10	Archive Date: 09/09/10
 
DOCKET NO. 06-18 888                       DATE AUG 17 2010 

On appeal from the Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico 

THE ISSUE 

Entitlement to service connection for hepatitis A, B, and C. 

WITNESS AT HEARING ON APPEAL 

The Veteran 

ATTORNEY FOR THE BOARD 

Emily L. Tamlyn 

INTRODUCTION 

The Veteran served on active military duty from May 1985 to March 1988. 

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating action of the Department of Veterans Affairs Regional Office (RO) in San Juan, Puerto Rico. In March 2009, the Veteran testified before a decision review officer at the San Juan, Puerto Rico RO. A copy of the transcript has been associated with the file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required. 

REMAND 

Under VA regulations, if VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims folder when VA first decided the claim, VA must reconsider the claim. 38 C.F.R. § 3.156(c) (2009). This regulation comprehends official service department records which presumably have been misplaced and have now been located and forwarded to VA. Id. In essence, the finality of any previous decision is vitiated by the association of additional, pertinent service department records, and the claim must be reconsidered. See id. 

In this case, the Veteran's prior claim of service connection for hepatitis was denied in a June 1998 decision, and October 2002 rating decision. The evidence on file consisted of the Veteran's statements and a July 1988 VA examination report. Subsequent to the July 2005 rating decision which determined that new and material evidence had not been received to reopen the claim of service connection for hepatitis, and subsequent to the Veteran perfecting his appeal, the Veteran's service personnel records and his enlistment examination were associated with the record. The Board notes that the RO has made a formal finding that additional service treatment records are unavailable for review. See VA Memorandum, June 16, 2010. The Veteran's service personnel records and enlistment examination were not previously considered in prior rating decisions, and given the submission of the new service records, the claim must be reconsidered without regard to the previous final denials. 38 C.F.R. § 3.156(c). 

- 2 - 

Specifically, three documents marked on the left side of the file with a yellow stick note need to be translated: a May 2010 VA Form 21-4138; an October 2008 handwritten letter; and an August 2007 VA Form 21-4138. The RO arrange to have these documents translated. 

The September 2005 VA initial psychiatric evaluation indicated that the Veteran may be receiving Social Security Administration (SSA) benefits. On remand, any SSA records should be associated with the file. 

In July 1988, months after the Veteran's separation from active duty service, the Veteran underwent a VA examination. He reported he was hospitalized in service at Womack Army Hospital "probably due to renal or hepatic dis[ease]." It appears this was a drug hospitalization. He had cola-colored urine and yellowish sclera for about two weeks. Lab results were within normal limits. He had still reported brownish urine at that time. A hepatitis test from July 1988 was negative. 

A May 2004 VA treatment record shows a history of diagnoses of hepatitis A, B, and C. A September 2004 record shows that hepatitis B was diagnosed in August 1995 and hepatitis C was diagnosed in November 1998. In July 2005, a VA discharge summary shows the Veteran's right arm cellulitis was due to intravenous drug abuse. 

A September 2005 psychiatric initial evaluation shows the Veteran had been hospitalized 21 times since 1998. It was his sixth hospitalization this year due to adverse complications from his long standing substance dependence and multiple medical conditions. His hepatitis Band C diagnoses were noted. The Veteran stated he had been using drugs intravenously and at times sharing needles. The Veteran stated he spent his "SS" (a total of $705.00) in three days on drugs. He used both cocaine and heroin. He was homeless and asked for favors and money; "using his verbal skills and lying." This record showed that the Veteran was diagnosed with hepatitis C and B since 2000. He stated he had been using substances since he was 15 and started intravenous drugs 21 years ago (1984). 

- 3 - 

A December 2005 VA social work note shows the Veteran stated he quit using heroin cold turkey before the service. Then he did not use drugs while in the service, except when he was on vacation two weeks or more. Once out of service, he said he would use heroin intravenously (approximately one bag per day). He had been in multiple treatment programs and they all failed. He reported being abstinent from drugs for four months at the time. 

At the March 2009 DRO hearing, the Veteran stated that while he was in service, his urine was "yellowish and like Coca Cola" and his eyes were yellowish (Transcript, p 2-4). He also said there was blood in his urine and the doctor at sick call told him he had hepatitis and he had to go to the hospital for one week (Transcript, p 4). He was "in isolation" and everyone in the hospital (Womack) had to use a mask. Id. He was hospitalized for a week and then given two weeks convalescent leave (Transcript, p 5). After getting an injection as treatment, he was given pills (Transcript, p 6). He said he did not use intravenous drugs while in service (Transcript, p 7). When asked about what his risk factors were or how he might have acquired the hepatitis, he thought it might have been through the mess hall (Transcript, p 7) and said he felt bad after leaving the mess hall one day (Transcript, p 8). He said in 1992 his hepatic enzymes "went through the roof." Id. The Veteran stated he knows he was infected with HIV after service (Transcript, p 10). The Veteran stated he didn't remember if he reported hepatitis on his separation examination, but he didn't think he did (Transcript, p 12). 

In light of the Veteran's lay statements and testimony pertaining to his symptoms experienced during service, the post-service diagnosis of hepatitis, and lack of service treatment records (see Cromer v. Nicholson, 19 Vet. App. 215 (2005); O'Hare v. Derwinski, 1 Vet. App. 365 (1992», the Veteran should be afforded a VA examination to assess the nature and etiology of his claimed hepatitis A, B, and C. See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14,2009). 

Accordingly, the case is REMANDED for the following actions: 

- 4 - 

1. Translate the following documents (marked on the left side of the file with yellow stick notes) and associate the translations with the file: a May 2010 VA Form 21-4138; an October 2008 handwritten letter; and an August 2007 VA Form 21-4138. 

2. Request SSA records and associate them with file. A negative response is requested and should be documented in the file. 

3. Schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of his claimed hepatitis A, B, and C. The claims file should be made available to the examiner for review in connection with the examination. All clinical and special test findings should be clearly reported. The examiner should review the entire claims file and indicate whether the Veteran currently has hepatitis A, B, or C, and provide an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any hepatitis (A, B, or C) identified on examination is etiologically related to the Veteran's service or any incident therein. If the examiner concludes that the Veteran has hepatitis which was incurred in service, the examiner should state the etiological factor leading to the hepatitis. All opinions and conclusions expressed must be supported by a complete rationale in a report. The examiner should reconcile any opinion with negative hepatitis test contained in the July 1988 VA examination report; the lay statements and medical records documenting the Veteran's in-service and post-service intravenous drug abuse; and the March 2009 DRO hearing transcript 

- 5 - 

where the Veteran testified that he did not use intravenous drugs while in-service. 

4. After completion of the above, the RO should review the expanded record and readjudicate the service connection issue. If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review. 

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 

M.W. KREINDLER 
Acting Veterans Law Judge, Board of Veterans' Appeals 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2009). 


- 6 - 





